         Case 5:21-cv-00459-JKP Document 11 Filed 05/07/21 Page 1 of 2
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      May 07, 2021
                          UNITED STATES DISTRICT COURT
                                                                                   Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


RICARDO BLANCO, JR.,                           §
                                               §
         Petitioner,                           §
                                               §
VS.                                            § CIVIL ACTION NO. 2:21-CV-00074
                                               §
BOBBY LUMPKIN,                                 §
                                               §
         Respondent.                           §

                       OPINION AND ORDER OF TRANSFER

       In accordance with the undersigned’s previous order, Petitioner Richard Blanco Jr.,

appearing pro se, has filed an amended 28 U.S.C. § 2254 petition. (D.E. 7). Blanco is

currently incarcerated at the Bexar County Adult Detention Center in San Antonio, Texas.

In his petition, Blanco challenges his Bexar County convictions for evading arrest with a

vehicle and intent to distribute a controlled substance. (Id. at 2).

       A petition for a writ of habeas corpus made by a person in custody under the

judgment and sentence of a state court should be filed in either the federal district court for

the district where the person is in custody or in the federal district court for the district

where the person was convicted and sentenced. 28 U.S.C. § 2241(d). For Blanco, that

means his petition should have been filed in the San Antonio Division of the Western

District of Texas because he was convicted, sentenced, and is currently being held in Bexar

County, Texas. 28 U.S.C. § 124(d)(4).
         Case 5:21-cv-00459-JKP Document 11 Filed 05/07/21 Page 2 of 2




      Accordingly, IT IS ORDERED that this case is TRANSFERRED to the United

States District Court for the Western District of Texas, San Antonio Division.

       ORDERED on May 7, 2021.



                                                ____________________________
                                                Julie K. Hampton
                                                United States Magistrate Judge




                                            2
